Citation Nr: 1451413	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back strain.

2.  Entitlement to service connection for residuals of a back strain.

3.  Entitlement to an increased rating for hypothyroidism with organic mood disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for chronic plantar fasciitis with calcaneal spur of the right foot, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for migraine headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1980 and from May 1982 to March 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's petition to reopen her previously denied claim for residuals of a back strain, continued the 30 percent disability rating in effect for the hypothyroidism, continued the 10 percent disability rating in effect for the plantar fasciitis, and continued the 0 percent (noncompensable) disability rating in effect for the migraine headaches.  The Veteran filed a Notice of Disagreement (NOD) in January 2007.  The RO then issued another rating decision in June 2007, which increased the disability rating for the migraine headaches to 10 percent disabling, retroactively effective from March 3, 2006, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The RO continued to deny the remaining issues in the June 2007 rating decision.  The Veteran then submitted another NOD in June 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  In May 2009, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Board notes that additional medical evidence was submitted after the April 2009 SOC.  A SSOC was not issued in response to the additional evidence and a waiver of initial consideration by the RO from the Veteran or her representative is not of record.  However, as the new and material evidence is being reopened and as the remaining claims are being remanded for further development, a SSOC or waiver for this evidence is not necessary at this time.  The new evidence will be reviewed and considered by the AOJ in the first instance upon remand.  38 C.F.R. §§ 19.37, 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the new and material evidence claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision, the RO denied service connection for residuals of a back strain.

2.  Evidence added to the record since the August 1992 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back strain and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied service connection for residuals of a back strain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.1103 (2014).

2.  Evidence received since the August 1992 rating decision is new and material and the claim for service connection for residuals of a back strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, no exceptions to finality apply and the August 1992 rating decision that denied service connection for residuals of a back strain is final as to the evidence then of record.  Id.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

In an August 1992 rating decision, the RO denied service connection for residuals of a back strain on the basis that the post-service August 1991 VA examination was negative for any findings of a chronic back injury.  The rating decision also pointed out that the Veteran had not submitted any medical evidence showing treatment for the disorder.  The RO found that a chronic back injury was not shown by the evidence of record.

Subsequent to the August 1992 rating decision, new and material evidence was submitted.  Specifically, a VA outpatient treatment record dated in May 2007 diagnosed the Veteran with arthritis and degenerative disc disease of the lumbar spine.  Additionally, at her Board hearing, the Veteran testified to experiencing back pain during her active military service (which is documented in her service treatment records (STRs)) and continuously since her military discharge.

This medical evidence added to the record since the August 1992 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a back strain and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection residuals of a back strain.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back strain is reopened, and the claim is granted to this extent only.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

All Claims

At her August 2014 Board hearing, the Veteran testified that she had received treatment for her right foot disorder at the VA Community-Based Outpatient Clinic (CBOC) in Lima, Ohio.  These records are not in the claims file, and attempts to obtain these records have not been made.  The Veteran also reported recent VA treatment for the disorders on appeal at the VA Medical Center (VAMC) in Atlanta, Georgia.  These records are also not in the claims file, as the most recent outpatient treatment records from the VAMC in Atlanta, Georgia, are dated from June 2007.  On remand, all pertinent treatment records since this date should be obtained and added to the claims file.  Additionally, at her Board hearing, the Veteran reported private treatment for her hypothyroidism with organic mood disorder and chronic plantar fasciitis with calcaneal spur of the right foot at a local Kaiser facility.  These records are not in the claims file, and attempts to obtain these records have not been made.  The Kaiser private treatment records currently in the claims file pertain to unrelated disorders.  Upon remand, attempts to obtain these pertinent VA and private treatment records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Back Claim

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the back disorder.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, a VA outpatient treatment record dated in May 2007 diagnosed the Veteran with arthritis and degenerative disc disease of the lumbar spine.  Regarding an in-service incurrence, the Veteran's STRs contain a complaint of low back pain in November 1980.  At her Board hearing, the Veteran testified to experiencing back pain during her active military service and continuously since her military discharge.  To date, the Veteran has not been afforded a VA examination and medical opinion for her currently diagnosed back disorder.  Based on the aforementioned evidence, the Board finds that a VA examination is warranted.  Id.

Increased Rating Claims

The Veteran's last VA examination to assess the current severity of the service-connected disabilities currently on appeal was in May 2010.  This examination was conducted for the purpose of determining whether the Veteran was entitled to VA aid and attendance benefits, and not for the purpose of determining the current severity of these disabilities in accordance with the regulations.  At her Board hearing, the Veteran testified that these disabilities had worsened since that examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Thus, the evidence of record suggests an increase in the severity of the service-connected disabilities currently on appeal.  Based on the aforementioned evidence, an additional VA examination is therefore necessary to determine the current severity of the service-connected disabilities currently on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is her responsibility to report for all scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the following locations:
* VAMC in Atlanta, Georgia, since June 2007
* VA CBOC in Lima, Ohio

If no records are associated with the claims file, a written determination should be included in the claims file.

2.  Contact the Veteran and obtain the name and address of the private physician at the Kaiser facility who treated her chronic plantar fasciitis with calcaneal spur of the right foot and hypothyroidism with organic mood disorder (as described at her Board hearing).  If the Veteran provides the appropriate authorization, make attempts to obtain these pertinent treatment records.  If no records are associated with the claims file, a written determination should be included in the claims file.

3.  After obtaining the above records, schedule the Veteran for a VA spine examination to determine the etiology of her currently diagnosed degenerative disc disease and arthritis of the lumbar spine.  The electronic claims folder must be made available to and reviewed by the examiner.  If the examiner does not have access to VBMS and/or Virtual VA, the pertinent documents for the examiner should be otherwise made available.  All indicated studies should be performed.  
The VA examiner is requested to address whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed degenerative disc disease and arthritis of the lumbar spine is etiologically related to the Veteran's active military service, to include the documented November 1980 in-service low back pain.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After obtaining the above records, schedule the Veteran for VA examination to determine the current degree of severity of her service-connected hypothyroidism with organic mood disorder.  The electronic claims folder must be made available to and reviewed by the examiner.  If the examiner does not have access to VBMS and/or Virtual VA, the pertinent documents for the examiner should be otherwise made available.  All indicated studies should be performed.  

Specifically, the examiner should state whether the Veteran's hypothyroidism is manifested by any of the following symptoms:  muscular weakness; mental disturbance; weight gain; cold intolerance; cardiovascular involvement; bradycardia; and/or, sleepiness.

5.  After obtaining the above records, schedule the Veteran for VA foot examination to determine the current degree of severity of her service-connected chronic plantar fasciitis with calcaneal spur of the right foot.  The electronic claims folder must be made available to and reviewed by the examiner.  If the examiner does not have access to VBMS and/or Virtual VA, the pertinent documents for the examiner should be otherwise made available.  All indicated studies should be performed.  

Specifically, the examiner should state whether the Veteran's chronic plantar fasciitis with calcaneal spur of the right foot is mild, moderate, moderately severe, severe, or manifested by actual loss of use of the foot. 

6.  After obtaining the above records, schedule the Veteran for VA neurological examination to determine the current degree of severity of her service-connected migraine headaches.  The electronic claims folder must be made available to and reviewed by the examiner.  If the examiner does not have access to VBMS and/or Virtual VA, the pertinent documents for the examiner should be otherwise made available.  All indicated studies should be performed.  

Specifically, the examiner should state how often the Veteran experiences characteristic prostrating attacks of her migraine headaches.  The examiner should also determine whether the attacks are productive of severe economic inadaptability.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


